United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-3424
                        ___________________________

                                  Terri Jo Anderson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

               Michael J. Astrue, Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: June 15, 2012
                              Filed: October 23, 2012
                                  ____________

Before SMITH, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

BEAM, Circuit Judge.

    Terri Jo Anderson appeals from the magistrate judge's1 decision affirming the
Commissioner's denial of social security disability insurance benefits. We affirm.


      1
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
I.    BACKGROUND

        On February 15, 2007, Anderson applied for social security disability benefits.
Anderson alleged disability beginning on January 19, 2006, due to fibromyalgia,
arthritis, heart problems, and irritable bowl syndrome (IBS). After the Commissioner
initially denied Anderson's claim, she sought a hearing before an administrative law
judge (ALJ).

      At the time of the hearing, Anderson was forty-five years old, had obtained a
high-school education, and lived with her husband and adult son. Before the ALJ,
Anderson claimed disability primarily arising from pain in her neck and lower back.
The hearing evidence chiefly consisted of medical records and live testimony from
Anderson, her husband, and a vocational expert. Anderson testified that she had
previously been employed as a waitress and clerical worker. The record also reveals
that Anderson held positions as a driver, a catering assistant, a cashier and a house
cleaner. According to Anderson, the pain in her back and her IBS prevented her from
continuing as a waitress, house cleaner, and clerical worker.

       Anderson further testified about her abilities and limitations. Anderson stated
that she is able to stand about ten to fifteen minutes at a time, sit for fifteen minutes,
and walk a half mile before needing rest. During a typical eight-hour day, Anderson
sits with her feet elevated four to six hours. Anderson prepares meals for her family
and does some household chores but needs the aid of her family to perform certain
tasks. In Anderson's opinion, she can carry around five pounds but not for an
extended period. Anderson is able to drive, shop for groceries, go to the beauty
parlor, plant flowers, attend Jehovah's Witness service at Kingdom Hall, and attend
bible study. Pain in her back limits the time during which Anderson is able to engage
in certain hobbies such as sewing and crafts. Notwithstanding her back pain, in July
2008, Anderson told her doctor that she had been doing significant traveling and
"riding around."

                                           -2-
       Prior to the hearing, Anderson's treating neurologist, Dr. Kent Cooper,
completed a form entitled "Evaluation of Functional Capacity." The ALJ received this
evaluation into evidence. Dr. Cooper documented his evaluation on a pre-printed
form, requiring him to circle or check particular, pre-determined responses on the
form. In a typical eight-hour workday, one which required a substantial amount of
standing, Dr. Cooper indicated that Anderson could only stand for one hour before her
pain became too distracting for job-related activity. For a job that required a
substantial amount of sitting in a typical eight-hour workday, Dr. Cooper indicated
that Anderson could only sit one hour before her pain became too distracting to
perform job-related tasks. Finally, Dr. Cooper indicated that Anderson could alternate
between sitting and standing for only two hours before her pain became too
distracting. Dr. Cooper also stated that Anderson had several mild to substantial
physical limitations and ultimately determined that Anderson's pain placed a
substantial limitation on her ability to perform in a work setting.

      Evaluating Anderson's claim for disability benefits pursuant to 20 C.F.R. §
404.1520, the ALJ made the following findings and conclusions: (1) Anderson had
not engaged in substantial gainful activity since January 19, 2006, see 20 C.F.R.
404.1572; (2) Anderson has severe impairments, including degenerative lumbar disc
disease, degenerative cervical disc disease, and general myalgia, see 20 C.F.R. §
404.1521; (3) these impairments are not deemed "listed impairments" or medically
equivalent to a "listed impairment," see 20 C.F.R. §§ 404.1525, 404.1526; (4)
Anderson has the "residual functional capacity" to perform sedentary and light work,
see 20 C.F.R. §§ 404.1545, 404.1567; (5) Anderson is capable of performing past
relevant work, see 20 C.F.R. § 404.1565; and (6) Anderson is not "disabled," for
purposes of receiving social security benefits, see 20 C.F.R. § 404.1520(f).

       The Appeals Council denied further review of the ALJ's decision, and the
magistrate judge affirmed the ALJ's decision. Anderson now seeks review by this
court, arguing that substantial evidence does not support the ALJ's decision.

                                         -3-
II.   DISCUSSION

       In this social security case, where the Appeals Council denied further review,
the ALJ's decision is deemed the final decision of the Commissioner. Davidson v.
Astrue, 501 F.3d 987, 989 (8th Cir. 2007). We review de novo the magistrate judge's
decision upholding the Commissioner's denial of disability benefits. Jones v. Astrue,
619 F.3d 963, 968 (8th Cir. 2010). We will affirm the Commissioner's decision if
supported by substantial evidence on the record as a whole. Id. Substantial evidence
is "less than a preponderance but . . . enough that a reasonable mind would find it
adequate to support the conclusion." Id. (alteration in original) (quotation omitted).
In evaluating for substantial evidence, we "consider the evidence that supports the
Commissioner's decision as well as the evidence that detracts from it." Id. (quotation
omitted). If, after reviewing the entire record, it is possible to draw two inconsistent
positions, and the Commissioner has adopted one of those positions, we must affirm.
Id.

       Anderson's primary challenge on appeal is that the record does not support the
ALJ's decision, because the ALJ erred in rejecting the opinion of Dr. Cooper,
Anderson's treating neurologist. Generally, a treating physician's opinion is given
more weight than other sources in a disability proceeding. 20 C.F.R. §
404.1527(c)(2). Indeed, when the treating physician's opinion is supported by proper
medical testing, and is not inconsistent with other substantial evidence in the record,
the ALJ must give the opinion controlling weight. Id. "However, [a]n ALJ may
discount or even disregard the opinion of a treating physician where other medical
assessments are supported by better or more thorough medical evidence, or where a
treating physician renders inconsistent opinions that undermine the credibility of such
opinions." Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010) (alteration in
original) (internal quotation omitted). Ultimately, the ALJ must "give good reasons"



                                          -4-
to explain the weight given the treating physician's opinion.           20 C.F.R. §
404.1527(c)(2).

       First, Anderson argues that the ALJ erred in relying on the opinion of the
vocational consultant–a non-medical expert–as a basis to reject Dr. Cooper's
evaluation. We quickly dispose of this argument as a review of the ALJ's decision
shows that the ALJ relied on the entire record–including substantial medical
evidence–in rejecting Dr. Cooper's functional assessment. To say that the ALJ relied
solely on the testimony of the vocational consultant represents a gross misreading of
the ALJ's thorough decision.

        Next, Anderson contends that the ALJ incorrectly applied the law by summarily
rejecting Dr. Cooper's evaluation because it appeared on a pre-printed, checkbox form.
Again, Anderson misconstrues the ALJ's decision. The ALJ determined that Dr.
Cooper's evaluation of Anderson's functional capacity was not entitled to much weight
due to its conclusory nature and "because the assertions in that form are not supported
by, and are inconsistent with, the information contained in doctor's treatment notes
and in the other medical records." The only explanatory statement on the checkbox
form indicates that Anderson "has fibromyalgia which causes a lot of joint pain for
her." Thus, the ALJ focused on treatment notes and medical records to form the basis
of its decision.

        The process by which the ALJ approached Dr. Cooper's evaluation is consistent
with our precedent. Indeed, we have recognized that a conclusory checkbox form has
little evidentiary value when it "cites no medical evidence, and provides little to no
elaboration." Wildman, 596 F.3d at 964. Similarly, in Hogan v. Apfel, we determined
that the ALJ properly discounted the physician's medical source statement because the
statement contained limitations that "stand alone," did not exist in the physician's
treating notes, and were not corroborated through objective medical testing. 239 F.3d
958, 961 (8th Cir. 2001).

                                         -5-
       Here, Dr. Cooper's evaluation is of the same conclusory nature as the statement
in Wildman. And, too, we agree with the ALJ that the significant limitations Dr.
Cooper expressed in his evaluation are not reflected in any treatment notes or medical
records. See Teague v. Astrue, 638 F.3d 611, 616 (8th Cir. 2011) (determining ALJ
properly discounted medical source statement when physician's notes "reported no
findings of significant limitation or inability to work"); Hogan, 239 F.3d at 961.
Furthermore, Anderson's daily activities belie the physical limitations contained in Dr.
Cooper's evaluation. See Owen v. Astrue, 551 F.3d 792, 799 (8th Cir. 2008). While
we recognize that a claimant "need not be completely bedridden . . . to be considered
disabled," Ludden v. Bowen, 888 F.2d 1246, 1248 (8th Cir. 1989) (quotation omitted),
if a doctor evaluates a patient as having more physical limitations than the patient
actually exhibits in her daily living, an ALJ need not ignore the inconsistency.
Therefore, when viewing the entire record, we perceive no error in the minimal weight
the ALJ afforded Dr. Cooper's evaluation, and we conclude substantial evidence
supports the ALJ's decision.

III.   CONCLUSION

       We affirm.
                        ______________________________




                                          -6-